Exhibit 10.2

 



[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Binding Letter of Intent

 

Between:

Zoned Colorado Properties, LLC.

(“Buyer”)

 

And:

Parachute Development Corporation

(“Seller”)

  

RE: Lot #7 N. Diamond Loop Rd   Parachute, Colorado, 81635

 

WHEREAS, it is the intent of the parties to enter into this binding Letter of
Intent (this “LOI”), which outlines the essential material terms for the
execution of a Purchase Agreement for the purchase of Lot #7 N. Diamond Loop Rd,
Parachute, Colorado, 81635.

 

Premises: Exhibit A – Property Site and Description.     Purchase Agreement:
Subject to the terms of this LOI, including the contingencies described below,
Buyer and Seller shall execute a purchase agreement consistent with the terms of
this LOI, no later than the date that is forty-five (45) business days after
execution of LOI.     Purchase Price: See Exhibit B – Terms     Close of Escrow:
Close of Escrow shall be 30 days or less after all contingencies are satisfied.
    Earnest Funds: Upon execution of the Purchase Agreement, Buyer to deliver
earnest money in the amount of $10,000 to title company within 2 business days.
    Closing Costs: Buyer and Seller to pay their normal and customary closing
costs.     Prorations: Taxes, rents, and other income and expenses pertaining to
the subject property shall be apportioned and prorated between Buyer and Seller
as of Close of Escrow.     Due Diligence Period: Upon execution of the Purchase
Agreement, Buyer shall commence their Due Diligence period. The Due Diligence
period shall expire 45 days after execution of Purchase Agreement. During the
Due Diligence period the parties shall cooperate in good faith to complete this
due diligence. Seller shall provide all applicable Due Diligence items as
indicated on Purchase Agreement.

 



 1 

 



 



[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Contingencies: This LOI and the Purchase Agreement shall be contingent upon: (a)
Buyer obtaining financing for the purchase and development of the Premises in
such amount and on such terms and provisions as are acceptable to Buyer in its
sole and absolute discretion from a lender approved by Buyer in its sole
discretion, (b) Special Use Permit granted by Town of Parachute, (c) Protected
Development Deal or equivalent agreement approved by Town of Parachute, (d)
Buyer obtaining an executed LOI and subsequent Lease Agreement from prospective
Tenant, and (e) Buyer’s prospective Tenant obtaining a license to cultivate for
the location of the subject property.       Buyer and Seller agree to cooperate
in full to work with Town of Parachute to obtain the Special Use Permit AND
Protected Development Deal or equivalent agreement with the Town of Parachute.  
    Seller agrees to cooperate with Buyer’s prospective Tenant, as current
property owner to facilitate Buyer’s prospective Tenant in completing
application process and approval with MED prior to close of escrow.     Brokers:
Buyer and Seller represent and warrant to each other that property is currently
listed by Del Dawson with ReMax Country. Any commissions owed in conjunction
with the sale of the property shall be paid by Seller.     Agency: Buyer and
Seller agree that both parties shall be represented by ReMax Country with
appropriate Agency disclosure to follow.     Counterparts: This LOI may be
executed in any number of counterparts, and all such counterparts shall
constitute a single document.       Expiration: This LOI shall expire at 5PM,
Arizona Time, on Friday, February 19th, 2016.

  

[Space Intentionally Left Blank. Signatures on the Following Page.]

 



 2 

 

  

[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260



 

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS LOI,

  

BUYER:        

ZONED COLORADO PROPERTIES, a Colorado limited liability company

      By: /s/ Bryan McLaren   Name: Bryan McLaren   Its: Authorized Agent  
Date: Feb 17, 2016                                          , 2016  

  

SELLER:         PARACHUTE DEVELOPMENT CORPORATION.         By: /s/ Hayden Rader
  Name: Hayden Rader   Its: President   Date: Feb 17, 2016
                                         , 2016  

 



 3 

 

 



[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 



EXHIBIT A: THE PREMISES

 

PARCEL ID: 2409-123-02-007

 

LEGAL DESCRIPTION:

Section: 12 Township: 7 Range: 96

 

Subdivision:

PARACHUTE PARK P.U.D. Block: 3 Lot: 7

AMENDED LOTS 1-3, 6-10, BLOCK 2 & LOTS

1-18, BLOCK 3 REC #784960

 

 [img_001.jpg]

  



 4 

 





 



[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260



 

EXHIBIT B: TERMS

  

PURCHASE PRICE:

$499,857

 

TERMS:

 

Buyer to put down 55% of purchase price and Seller to finance 45% of purchase
price at an interest rate of 6.5% amortized over a five (5) year period with a
balloon payment at the end of year five (5). Payments will be made monthly. No
pre-payment penalty will apply.

 

OPTIONS:

 

Seller to give Buyer first right of refusal for the option to purchase Lots 3, 4
and 5 in same development known as Parachute Park.

 

 

 

 

 

 

 

 

 

 

www.zonedproperties.com

877-360-8839



 

 

5



 

